Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 1, 2012 (the “Effective Date”), by and between HALCÓN RESOURCES
CORPORATION, a Delaware corporation (the “Company”) and ROBERT J. ANDERSON
(the “Executive”).

 

WITNESSETH:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.             Term of Employment.  Unless earlier terminated as provided in
paragraph 10, the Company shall employ the Executive in the capacity set forth
herein, commencing on the Effective Date and ending on December 31, 2013 (the
“Initial Term”), provided, however, that the term shall be automatically
extended for successive one-year periods (each such period an “Extension Term”
and, collectively with the Initial Term, the “Term”) unless either party
provides written notice to the other party of non-extension of the Term not less
than 30 calendar days before the end of the Initial Term or, as applicable, the
then-current Extension Term.  A timely notice of non-extension of the Term by
the Company shall be considered a termination by the Company without Cause for
purposes of paragraph 10.  A timely notice of non-extension of the Term by the
Executive shall be considered a termination by the Executive without Good Reason
for purposes of paragraph 10.

 

2.             Duties of the Executive.  During the Term, the Executive shall
serve as Executive Vice President & Chief Operating Officer of the Company and
shall devote his full time, attention, and effort to performing the customary
duties and responsibilities of such office, including those duties and
responsibilities assigned to him by the Chief Executive Officer of the Company
from time to time.  The Executive agrees to use his best efforts to perform all
duties and responsibilities that are required to fully and faithfully execute
the offices and positions held by him.  The Executive shall be entitled to
devote a reasonable amount of time to civic and community affairs and the
management of his personal investments so long as these other activities do not,
in the judgment of the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company, inhibit or prohibit the performance of
the Executive’s duties hereunder or violate any provisions of this Agreement or
policies of the Company, including, but not limited to those provisions relating
to non-competition and non-disclosure. Unless otherwise agreed to by the Company
and the Executive, the Executive shall be based at the Company’s principal
executive offices located in the metropolitan area of Houston, Texas.

 

3.             Compensation.  As compensation for the services to be rendered by
the Executive for and on behalf of the Company hereunder, the Executive shall be
entitled to the following (collectively referred to hereinafter as the “Total
Compensation”):

 

(a)           Base Salary. A base salary at an annual rate of Three Hundred
Twenty-Five Thousand Dollars ($325,000.00) (as adjusted in accordance with the
provisions of this Agreement, the “Base Salary”) will be paid to the Executive
at such intervals as may be established by the Company for payment of its
employees under its normal payroll practices.  Base Salary payments shall be
subject to all applicable federal and state withholding, payroll and other
taxes, and all applicable deductions for benefits as may be required by law or
the Executive’s authorization. The Base Salary shall be reviewed periodically by
the Compensation

 

Executive Employment Agreement — Robert J. Anderson

 

1

--------------------------------------------------------------------------------


 

Committee of the Board (the “Compensation Committee”) and may be increased from
time to time as the Compensation Committee may deem appropriate.

 

(b)           Bonus.  In addition to the Base Salary, the Executive shall be
eligible to receive one or more cash bonuses to be determined by the
Compensation Committee in its sole discretion based on performance criteria to
be adopted by the Compensation Committee.  Any such bonus shall be paid to the
Executive no later than the 15th day of the third calendar month following the
fiscal year (or other performance period) with respect to which the bonus
relates.

 

4.             Other Benefits.  In addition to the Total Compensation to be paid
to the Executive as provided for herein, the Executive shall also be entitled to
the following benefits:

 

(a)           Equity Compensation.  The Executive may, as determined by the
Compensation Committee in its discretion, periodically receive grants of stock
options, restricted stock or other equity-related awards from the Company’s
various equity compensation plans, subject to the terms and conditions thereof.

 

(b)           Business Expenses.  The Company shall reimburse the Executive for
all reasonable business expenses incurred by the Executive in the performance of
his duties, provided that the Executive provides adequate documentation required
by law and by the policies and procedures of the Company, as adopted and amended
from time to time, provided that in no event shall the Executive submit any
required documentation later than 60 days after the end of the calendar year in
which such expense was incurred.  Any such reimbursement shall be made as soon
as reasonably practicable but in no event later than the 15th day of the third
month following the calendar year in which the applicable expense was incurred. 
The Executive acknowledges and agrees that all such expenses will be subject to
the oversight of the Audit Committee of the Board.

 

(c)           Other Benefits.  Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be provided with retirement,
welfare and other benefits to the same extent and on the same terms as those
benefits are provided by the Company from time to time to the Company’s other
senior executive officers, including, but not limited to, vacation,
participation in various health, retirement, life insurance, disability
insurance or other employee benefit plans or programs, subject to regular
eligibility requirements with respect to each such benefit plans or programs, as
well as other benefits or perquisites as may be approved by the Board; provided,
however, that the Company shall not be required to provide a benefit under this
subparagraph (c) if such benefit would duplicate (or otherwise be of the same
type as) a benefit specifically required to be provided under another provision
of this Agreement.  In addition, the Executive shall be provided with the
benefits set forth on Exhibit A, if any.

 

5.             Confidential Information.  The Executive acknowledges that,
during the course of his employment, he will have access to and will receive
information which constitutes trade secrets, is of a confidential nature, is of
great value to the Company and/or is a foundation on which the business of the
Company is predicated.  With respect to all such Confidential Information (as
defined hereafter), the Executive agrees, during the Term and thereafter, not to
disclose such Confidential Information to any person other than an employee,
counsel or advisor of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder nor to use such Confidential Information for any purpose
other than the performance of his duties hereunder.  For purposes of this
Agreement, “Confidential Information” shall include all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by

 

2

--------------------------------------------------------------------------------


 

the Uniform Trade Secrets Act; (b) provided, disclosed, or delivered to the
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any client, borrower, advisor, or business associate of the Company,
or any public authority having jurisdiction over the Company or any business
activity conducted by the Company; or (c) produced, developed, obtained or
prepared by or on behalf of the Executive or the Company (whether or not such
information was developed in the performance of this Agreement). Notwithstanding
the foregoing, the term “Confidential Information” shall not include any
information, data or material which, at the time of disclosure or use, was
generally available to the public other than by a breach of this Agreement, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party without breaching
any obligations of the Company or such third party, or was otherwise developed
or obtained legally and independently by the person to whom disclosed without a
breach of this Agreement.  This paragraph shall not preclude the Executive from
disclosing Confidential Information if compelled to do so by law or valid legal
process, provided that if the Executive believes the Executive is so compelled
by law or valid legal process, the Executive will notify the Company in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure unless such notice is prohibited by law.  The rights and obligations
of the parties under this paragraph shall survive the expiration or termination
of this Agreement for any reason.

 

6.             Proprietary Matters.  The Executive expressly agrees that any and
all improvements, inventions, discoveries, processes, or know-how that are
generated or conceived by the Executive during the Term, whether conceived
during the Executive’s regular working hours or otherwise, will be the sole and
exclusive property of the Company.  Whenever requested by the Company (either
during the Term or thereafter), the Executive will assign or execute any and all
applications, assignments and/or other documents, and do all things which the
Company reasonably deems necessary or appropriate, in order to permit the
Company to: (a) assign and convey, or otherwise make available to the Company,
the sole and exclusive right, title, and interest in and to said improvements,
inventions, discoveries, processes or know-how; or (b) apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names, or trademarks of
the United States or of foreign countries for said improvements, inventions,
discoveries, processes, or know-how.  However, the improvements, inventions,
discoveries, processes, or know-how generated or conceived by the Executive and
referred to in this paragraph (except those which may be included in the
patents, copyrights, or registered trade names or trademarks of the Company)
will not be exclusive property of the Company at any time after having been
disclosed or revealed or have otherwise become available to the public or to a
third party on a non-confidential basis other than by a breach of this
Agreement, or after they have been independently developed or discussed without
a breach of this Agreement by a third party who has no obligation to the
Company.  The rights and obligations of the parties under this paragraph shall
survive the expiration or termination of this Agreement for any reason.

 

7.             Non-Competition.  As part of the consideration for the
compensation and benefits to be paid to the Executive hereunder, and in order to
protect the Confidential Information, business goodwill and business
opportunities of the Company, the Executive agrees that, during the Term, he
will not, directly or indirectly, engage in or become interested financially in,
as a principal, employee, partner, contractor, shareholder, agent, manager,
owner, advisor, lender, guarantor, officer, or director, any business (other
than the Company) that is engaged in leasing, acquiring, exploring, producing,
gathering, or marketing hydrocarbons and/or related products; provided, however,
that the Executive shall be entitled to continue to invest in those entities as
set forth on Exhibit B, if any, and to invest in stocks, bonds, or other
securities in any such business (without participating in such business) if:
(a) such stocks, bonds, or other securities are listed on any United States
securities exchange or are publicly traded in an over the counter market; and
such investment does not exceed, in the case of any capital stock of any one
issuer, five percent of the issued and outstanding capital stock, or in the case
of bonds or other securities, five percent of the aggregate principal amount
thereof issued and outstanding; or (b) such investment is

 

3

--------------------------------------------------------------------------------


 

completely passive and no control or influence over the management or policies
of such business is exercised.

 

8.             Non-Solicitation.  The Executive agrees that he will not, at any
time during the Term, or at any time within six months after the termination of
his employment, for his own account or benefit or for the account or benefit of
any other person, firm or entity, directly or indirectly, solicit for employment
any employee of the Company (or any person who was an employee of the Company in
the 90-day period before such solicitation) or induce any employee of the
Company (or any person who was an employee of the Company in the 90-day period
before such inducement) to terminate his employment with the Company. 
Notwithstanding the above, the restrictions relating to persons employed in the
90-day period referenced in the parentheticals in the immediately preceding
sentence shall not apply to a person who was a party to an employment agreement
with the Company and who terminates his employment for Good Reason or is
terminated by the Company without Cause.  The rights and obligations of the
parties under this paragraph shall survive the expiration or termination of this
Agreement for any reason.

 

9.             Injunctive Relief.  The Executive acknowledges and agrees that
any violation of paragraphs 5-8 of this Agreement would result in irreparable
harm to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of paragraphs 5-8 of this Agreement, the Company
shall be entitled to an injunction restraining the Executive from committing or
continuing such actual, suspected or threatened breach. The parties acknowledge
and agree that the right to such injunctive relief shall be cumulative and shall
not be in lieu of, or be construed of a waiver of the Company’s right to pursue,
any other remedies to which it may be entitled in law or in equity.  The parties
agree that for purposes of paragraph 5-8 of this Agreement, the term “Company”
shall include the Company and its Affiliates.

 

10.          Termination of Employment.  The Executive’s employment by the
Company and this Agreement may be terminated before the expiration of the Term,
without breach of this Agreement, in accordance with the provisions set forth
below:

 

(a)           Death.  If the Executive dies during the Term and while in the
employ of the Company, his employment and this Agreement shall automatically
terminate and the Company shall be relieved of all of its obligations to the
Executive or his estate under this Agreement, except that the Company shall pay
to the Executive’s estate any unpaid portion of the Executive’s Base Salary and
benefits accrued through the date of death, and at the discretion of the
Compensation Committee, a bonus, if any.  These amounts, if any, shall be paid
at the time and in the manner required by applicable law but in no event later
than 30 days after the date of the Executive’s death or, with respect to
benefits accrued, the date provided for under the terms of the employee benefit
plan under which such benefits were accrued.  In addition, all stock options and
other incentive awards held by the Executive will become fully vested and
immediately exercisable and all restrictions on any restricted stock held by the
Executive will be removed.

 

(b)           Inability to Perform.  The Company may terminate the Executive’s
employment and this Agreement in the event of the Executive’s Inability to
Perform.  For this purpose, “Inability to Perform” means and shall be deemed to
have occurred if the Executive has been determined under the Company’s or an
Affiliates’ long-term disability plan to be eligible for long-term disability
benefits or, in the event the Company or an Affiliate does not maintain such a
plan or in the absence of the Executive’s participation in or application for
benefits under such a plan, such term shall mean the inability of the Executive,
despite any reasonable accommodation required by law, due to bodily injury or
disease or any other physical or mental incapacity, to perform the services
required hereunder for a period of 120 consecutive days.  In the event of a
termination pursuant to this paragraph 10(b), the Company shall be relieved of
all of its

 

4

--------------------------------------------------------------------------------


 

obligations under this Agreement, except that the Company shall pay to the
Executive, or his estate in the event of his subsequent death, any unpaid
portion of the Executive’s Base Salary and benefits accrued through the date of
such termination and, at the discretion of the Compensation Committee, a bonus,
if any.  These amounts, if any, shall be paid at the time and in the manner
required by applicable law but in no event later than 30 days after the date of
termination or, with respect to benefits accrued, the date provided for under
the terms of the employee benefit plan under which such benefits were accrued. 
In addition, upon any such termination, all stock options and other incentive
awards held by the Executive will become fully vested and immediately
exercisable and all restrictions on any restricted stock held by the Executive
will be removed.

 

(c)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment and this Agreement for Cause (defined hereafter), but
only after: (i) giving the Executive written notice of the failure or conduct
which the Company believes to constitute Cause; and (ii) with respect to
elements (1) through (5) below, providing the Executive a reasonable
opportunity, and in no event more than 30 days, to cure such failure or conduct,
unless the Board determines in its good faith judgment that such failure or
conduct is not reasonably capable of being cured.  In the event the Executive
does not cure the alleged failure or conduct within the time frame provided for
such cure by the Company, the Company shall send him written notice specifying
the effective date of termination.  The failure by the Company to set forth in
the notice referenced in this paragraph 10(c) any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company to
assert, or preclude the Company from asserting, such fact or circumstance in
enforcing its rights hereunder.  For purposes of this Agreement, “Cause” shall
mean:

 

(1)           The willful failure by the Executive to perform his duties in any
material respect as required hereunder (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or disability)
or the commission by the Executive of an act of willful misconduct in any
material respect with respect to the Company; or

 

(2)           The engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company and/or its Affiliates; or

 

(3)           The willful engaging, or failure to engage, by the Executive in
conduct which is in material violation of any term of this Agreement or the
terms of any of the Company’s written policies and procedures; or

 

(4)           The Executive’ breach of duty (other than inadvertent acts or
omissions) involving fraud, dishonesty, disloyalty, or a conflict of interest;
or

 

(5)           The Executive’s failure to cooperate with any investigation or
inquiry authorized by the Company or an Affiliate or conducted by a governmental
authority related to the Company’s or an Affiliate’s business or the Executive’s
conduct; or

 

(6)           The Executive’s conviction of, or entry of a plea agreement or
consent decree or similar arrangement with respect to, any felony, any crime
involving deceit, fraud, perjury or embezzlement, or any violation of federal or
state securities laws.

 

5

--------------------------------------------------------------------------------


 

For purposes of this paragraph 10(c), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

 

In the event of a termination pursuant to this paragraph 10(c), the Executive
shall be entitled to no severance or other termination benefits and the Company
shall be relieved of all of its obligations under this Agreement, except that
the Company shall pay to the Executive any unpaid portion of the Executive’s
Base Salary and benefits accrued through the date of such termination.  These
amounts, if any, shall be paid at the time and in the manner required by
applicable law but in no event later than 30 days after the date of termination
or, with respect to benefits accrued, the date provided for under the terms of
the employee benefit plan under which such benefits were accrued.

 

The Company may suspend the Executive with pay pending an investigation
authorized by the Company or an affiliate or a governmental authority or a
determination whether the Executive has engaged in acts or omissions
constituting Cause, and such paid suspension shall not constitute Good Reason or
a termination of the Executive’s employment.

 

(d)           Termination by the Company Without Cause.  The Company may also
terminate the Executive’s employment and this Agreement without Cause by
providing at least 30 days’ written notice of such termination to the
Executive.  A termination of the Executive’s employment and this Agreement by
the Company without Cause shall entitle the Executive to payments and other
benefits as specified in paragraph 10(g) or 10(h), as applicable.

 

(e)           Termination by the Executive for Good Reason.  The Executive shall
be entitled to terminate his employment and this Agreement at any time for Good
Reason (defined hereafter).  A termination of employment and this Agreement by
the Executive for Good Reason shall entitle the Executive to payments and other
benefits as specified in paragraph 10(g) or 10(h), as applicable.  For purposes
of this Agreement, “Good Reason” shall mean, subject to the notice and cure
provisions below, any of the following actions if taken without the Executive’s
prior consent: (i) a material reduction in the Executive’s Base Salary; (ii) a
material reduction in the Executive’s authority, responsibilities or duties;
(iii) a material reduction in the authority, responsibilities or duties of the
supervisor to whom the Executive is required to report; (iv) a material
reduction in the budget over which the Executive retains authority; (v) a
permanent relocation of the Executive’s principal place of employment to any
location outside of a fifty mile radius of the location from which the Executive
served the Company immediately prior to the relocation, provided such relocation
is a material change in the geographic location at which the Executive must
provide services for purposes of Code Section 409A and the regulations
thereunder; or (vi) any other action or inaction that constitutes a material
breach by the Company of this Agreement.  To exercise the option to terminate
employment for Good Reason, the Executive must provide written notice to the
Company of the Executive’s belief that Good Reason exists within 60 days of the
initial existence of the Good Reason condition, and that notice shall describe
in reasonable detail the condition(s) believed to constitute Good Reason.  The
Company then shall have 30 days to remedy the Good Reason condition(s).  If not
remedied within that 30-day period or if the Company notifies the Executive that
it does not intend to cure such condition(s) before the end of that 30-day
period, the Executive may submit a notice of termination to the Company;
provided, however, that the notice of termination invoking the Executive’s
option to terminate employment for Good Reason must be given no later than 100
days after the date the Good Reason condition first arose; otherwise, the
Executive is deemed to have accepted the condition(s), or the Company’s
correction of such condition(s), that may have given rise to the existence of
Good Reason.

 

6

--------------------------------------------------------------------------------


 

(f)            Termination by the Executive Without Good Reason.  The Executive
may also terminate his employment and this Agreement without Good Reason by
providing at least 30 days’ written notice of such termination to the Company. 
In the event of a termination pursuant to this paragraph 10(f), the Executive
shall be entitled to no severance or other termination benefits and the Company
shall be relieved of all of its obligations under this Agreement, except that
the Company shall pay to the Executive any unpaid portion of the Executive’s
Base Salary and benefits accrued through the date of such termination.  These
amounts, if any, shall be paid at the time and in the manner required by
applicable law but in no event later than 30 days after the date of termination
or, with respect to benefits accrued, the date provided for under the terms of
the employee benefit plan under which such benefits were accrued.  At the
Company’s option, the Company may accelerate the date of the Executive’s
termination of employment by paying to the Executive the Base Salary and value
of the benefits that the Executive would have received during the period by
which the date of termination is so accelerated and such acceleration shall not
change the characterization of the termination from one by the Executive without
Good Reason.

 

(g)           Termination by the Executive for Good Reason or by the Company
without Cause During Change in Control Period.  In the event that (i) the
Executive terminates his employment and this Agreement for Good Reason during a
“Change in Control Period,” which is defined as the period beginning on the date
of the occurrence of a Change in Control and ending on the second anniversary of
such date or (ii) the Company terminates the Executive’s employment and this
Agreement without Cause during a Change in Control Period, then, subject to
paragraph 22, the following shall occur:

 

(1)           The Company shall pay the Executive any unpaid portion of the
Executive’s Base Salary and benefits accrued through the date of termination. 
These amounts, if any, shall be paid at the time and in the manner required by
applicable law but in no event later than 30 days after the date of termination
or, with respect to benefits accrued, the date provided for under the terms of
the employee benefit plan under which such benefits were accrued.

 

(2)           The Company shall pay the Executive an amount equal to the greater
of (i) a pro rata amount of the Executive’s target bonus for the year in which
the date of termination occurs or (ii) a bonus for such year as may be
determined by the Compensation Committee in its sole discretion.  This amount
shall be paid in the form of a lump sum as soon as practicable after the date of
termination, but no later than March 15 of the year immediately following the
year in which the date of termination occurs.

 

(3)           The Company shall pay the Executive a lump sum severance payment
equal to the sum of the following: (i) an amount equal to 2.5 multiplied by the
greater of (A) the Executive’s Base Salary in effect as of the date of
termination (or, if greater, before any reduction during the Change in Control
Period) or (B) the Executive’s Base Salary in effect immediately before the
Change in Control, plus (ii) an amount equal to 2.5 multiplied by the greater of
(A) the bonus payable to the Executive for the year in which the date of
termination occurs (provided that if the Executive’s bonus for such year has not
been determined as of the date of termination, then the amount of the bonus
shall be determined as if the Executive earned 100% of the target bonus for such
year, to the extent a target bonus exists), (B) the bonus paid to the Executive
for the year immediately preceding the year in which the date of termination
occurs, or (C) the bonus paid to the Executive for the year immediately
preceding the year in which the Change in Control

 

7

--------------------------------------------------------------------------------


 

occurs.  This amount shall be paid within five business days after the Release
(defined in paragraph 22) becomes effective and enforceable but in no event
later than 60 days after the date of termination.

 

(4)           Should the Executive timely elect to continue coverage under a
group health insurance plan sponsored by the Company or one of its Affiliates
and timely make the premium payments, reimburse the Executive on a monthly basis
for the cost of continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 or other applicable law (“COBRA”) for the Executive
and any eligible dependents until the earlier of (A) the date the Executive is
no longer entitled to continuation coverage under COBRA or (B) for 18 months
after the date of termination.  The first reimbursement shall not be paid before
five business days after the Release (defined in paragraph 22) becomes effective
and enforceable.

 

(5)           All stock options and other incentive awards held by the Executive
will become fully vested and immediately exercisable and all restrictions on any
restricted stock held by the Executive will be removed.

 

In addition to the items referenced in clauses (1)-(5) above, if a bonus for the
Executive for the year immediately preceding the year in which the date of
termination occurs has been determined but not paid as of the date of
termination, then the Executive shall be paid the bonus for such year in the
amount so determined.  This amount shall be paid in the form of a lump sum as
soon as practicable after the date of termination, but no later than March 15 of
the year immediately following the year in which the date of termination
occurs.  If a bonus for the Executive for the year immediately preceding the
year in which the date of termination occurs has not been determined as of the
date of termination, then the Executive shall be paid a bonus for such year in
an amount equal to the greater of (i) 100% of the Executive’s target bonus for
such year, (ii) 100% of the Executive’s target bonus for the year in which the
date of termination occurs, (iii) the bonus paid to the Executive for the year
in which the Change in Control occurs, or (iv) the bonus paid to the Executive
for the year immediately preceding the year in which the Change in Control
occurs.  This amount shall be paid in the form of a lump sum as soon as
practicable after the date of termination, but no later than March 15 of the
year immediately following the year in which the date of termination occurs.

 

(h)           Termination by the Executive for Good Reason or by the Company
without Cause Outside a Change in Control Period.  In the event that (i) the
Executive terminates his employment and this Agreement for Good Reason or
(ii) the Company terminates the Executive’s employment and this Agreement
without Cause, and in either instance, such termination does not occur during a
Change in Control Period, then, subject to paragraph 22, the following shall
occur:

 

(1)           The Company shall pay the Executive any unpaid portion of the
Executive’s Base Salary and benefits accrued through the date of termination,
and at the discretion of the Compensation Committee, a bonus, if any.  These
amounts, if any, shall be paid at the time and in the manner required by
applicable law but in no event later than 30 days after the date of termination
or, with respect to benefits accrued, the date provided for under the terms of
the employee benefit plan under which such benefits were accrued.

 

(2)           The Company shall pay the Executive an amount equal to the greater
of (i) a pro rata amount of the Executive’s target bonus for the year in which
the date of termination occurs or (ii) such bonus for such year as may be
determined by the

 

8

--------------------------------------------------------------------------------


 

Compensation Committee in its sole discretion. This amount shall be paid in the
form of a lump sum as soon as practicable after the date of termination, but no
later than March 15 of the year immediately following the year in which the date
of termination occurs.

 

(3)           The Company shall pay the Executive a lump sum severance payment
equal to the sum of the following: (i) an amount equal to the Executive’s Base
Salary in effect as of the date of termination (or, if greater, before any
reduction in the year immediately preceding the date of termination) plus
(ii) an amount equal to the greater of (A) the bonus payable to the Executive
for the year in which the date of termination occurs (provided that if the
Executive’s bonus for such year has not been determined as of the date of
termination, then the amount of the bonus shall be determined as if the
Executive earned 100% of the target bonus for such year, to the extent a target
bonus exists) or (B) the bonus paid to the Executive for the year immediately
preceding the year in which the date of termination occurs.  This amount shall
be paid within five business days after the Release (defined in paragraph 22)
becomes effective and enforceable but in no event later than 60 days after the
date of termination.

 

(4)           Should the Executive timely elect to continue coverage under a
group health insurance plan sponsored by the Company or one of its Affiliates
and timely make the premium payments, reimburse the Executive on a monthly basis
for the cost of continued coverage under for the Executive and any eligible
dependents until the earlier of (A) the date the Executive is no longer entitled
to continuation coverage under COBRA or (B) for 12 months after the date of
termination.  The first reimbursement shall not be paid before five business
days after the Release (defined in paragraph 22) becomes effective and
enforceable.

 

(5)           All stock options and other incentive awards held by the Executive
will become fully vested and immediately exercisable and all restrictions on any
restricted stock held by the Executive will be removed.

 

(i)            Return of Confidential Information and Company Property.  Upon
termination of the Executive’s employment for any reason, the Executive shall
immediately return all Confidential Information and other Company property to
the Company.

 

(j)            Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean the first to occur of any of the following events:

 

(1)           Any “person” or “group (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the outstanding voting stock of the Company; for purposes of this
subparagraph (1) the following acquisitions will not constitute a Change in
Control: any acquisition by the Company or any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

(2)           The Company is merged with or into or consolidated with another
Person and, immediately after giving effect to the merger or consolidation, one
or both of the following occurs: (a) less than 50% of the total voting power of
the outstanding voting stock of the surviving or resulting Person is then
“beneficially owned” (within the meaning of Rule 13d-3 under the Exchange Act)
in the aggregate by the stockholders of

 

9

--------------------------------------------------------------------------------


 

the Company immediately prior to such merger or consolidation, and (b) the
individuals who were members of the Board immediately prior to the execution of
the agreement providing for the merger or consolidation do not constitute at
least a majority of the members of the board of directors of the surviving or
resulting Person;

 

(3)           The Company sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of the Company assets (either in
one transaction or a series of related transactions) (other than transfers to an
entity or entities controlled by the Company);

 

(4)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose (1) election, (2) appointment or
(3) nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for purposes of this definition, any such individual whose
initial assumption of office occurs as a result of an actual or publicly
threatened election contest with respect to the election or removal of directors
or other actual or publicly threatened solicitation of proxies or consents by or
on behalf of a person or group other than the Board; or

 

(5)           a complete liquidation or dissolution of the Company.

 

11.          Code Section 409A.  The severance pay and severance benefits
provided under this Agreement are intended to be exempt from Internal Revenue
Code Section 409A (“Code Section 409A”) and any ambiguous provision will be
construed in a manner that is compliant with or exempt from the application of
Code Section 409A.  In particular, the severance pay and benefits are intended
to constitute a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4), a payment or benefit described in paragraphs
(b)(9)(iv) and (v) of Treasury Regulation Section 1.409A-1, and/or severance pay
due to involuntary separation from service under Treasury Regulation
Section 1.409A-1(b)(9)(iii). If a provision of this Agreement would result in
the imposition of an applicable tax under Code Section 409A, the parties agree
that such provision shall be reformed to the extent permissible under Code
Section 409A to avoid imposition of the applicable tax, with such reformation
effected in a manner that has the most favorable tax result to the Executive.
Notwithstanding any provision in this Agreement to the contrary, if (a) the
Executive is a “specified employee,” as such term is defined in Code
Section 409A and the regulations thereunder and (b) any payment due under this
Agreement is subject to Code Section 409A and is required to be delayed under
Code Section 409A because the Executive is a specified employee, that payment
shall be payable on the earlier of (i) the first business day that is six months
after the Executive’s Separation from Service, (ii) the date of the Executive’s
death, or (iii) the date that otherwise complies with the requirements of Code
Section 409A. This paragraph shall be applied by accumulating all payments that
otherwise would have been paid within six months of the Executive’s Separation
from Service and paying such accumulated amounts on the earliest business day
which complies with the requirements of Code Section 409A. For purposes of
determining the identity of specified employees, the Company may establish
procedures as it deems appropriate in accordance with Code Section 409A. For
purposes of Code Section 409A, each payment amount or benefit due under this
Agreement will be considered a separate payment and the Executive’s entitlement
to a series of payments or benefits under this Agreement is to be treated as an
entitlement to a series of separate payments.  With respect to any
reimbursements that are nonqualified deferred compensation subject to Code
Section 409A, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before

 

10

--------------------------------------------------------------------------------


 

the last day of the calendar year following the calendar year in which the
expense was incurred and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit. For purposes of this
Agreement, “Separation from Service” means separation from service (within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each of
its “409A Affiliates.” For this purpose, “409A Affiliate” means any incorporated
or unincorporated trade or business or other entity or person, other than the
Company, that along with the Company is considered a single employer under
Internal Revenue Code Section 414(b) or Internal Revenue Code Section 414(c),
but (i) in applying Internal Revenue Code Section 1563(a)(1), (2), and (3) for
the purposes of determining a controlled group of corporations under Internal
Revenue Code Section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Internal Revenue Code Section 1563(a)(1), (2), and (3),
and (ii) in applying Treasury Regulation Section 1.414(c)-2 for the purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for the purposes of Internal Revenue Code Section 414(c), the
phrase “at least 50 percent” shall be used instead of the phrase “at least 80
percent” in each place the phrase “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2.

 

12.          Assistance with Claims.  The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the termination or expiration of this Agreement for any reason, the Executive
will assist the Company in the defense of any claims that may be made against
the Company and will assist the Company in the prosecution of any claims that
may be made by the Company, to the extent such claims may relate to services
performed by the Executive for the Company. The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits or potential
claims that may be filed against the Company.  For all assistance occurring
after termination of the Executive’s employment by the Company, the Company
agrees to provide reasonable compensation to the Executive for such assistance. 
The Executive also agrees to promptly inform the Company if asked to assist in
any investigation of the Company (or its actions) that may relate to services
performed by the Executive for the Company, regardless of whether a lawsuit has
been filed against the Company with respect to such investigation.

 

13.          Successors and Assigns.  The Company will require any successor
(whether direct or indirect) to all or substantially all of the business and
assets of the Company (“Successor”) or any corporation which becomes the
ultimate parent corporation of the Company or any such Successor to expressly
assume and agree in writing satisfactory to the Executive to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place; provided, however, that
express assumption shall not be required where this Agreement is assumed by
operation of law. After the death or disability of the Executive, all his rights
hereunder shall inure to the benefit of, and be enforceable by, his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.  Except as otherwise provided herein, the
Executive’s rights and obligations may not be assigned without the prior written
consent of the Company.

 

14.          Governing Law; Venue; Jury-Trial Waiver.  The Company (including
for this purpose each of the Company’s Affiliates) and the Executive (i) agree
that this Agreement is governed by and shall be construed and enforced in
accordance with Texas law, excluding its choice-of-law principles, except where
federal law may preempt the application of state law; (ii) submit and consent to
the exclusive jurisdiction, including removal jurisdiction, of the state and
federal courts located in Harris County, Texas (or the county where the
Company’s principal executive offices are located if different) for any action
or proceeding relating to this Agreement or the Executive’s employment;
(iii) waive any objection to such venue; (iv) agree that any judgment in any
such action or proceeding may be enforced in other jurisdictions; and
(v) irrevocably waive the right to trial by jury and agree not to ask for a jury
in any such proceeding.

 

11

--------------------------------------------------------------------------------

 


 

15.          Notice.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective: (i) upon delivery, if
delivered in person; (ii) upon delivery to Federal Express or other similar
courier service, marked for next day delivery, addressed as set forth below;
(iii) upon deposit in United States Mail if sent by registered or certified
mail, return receipt requested, addressed as set forth below; or (iv) upon being
sent by facsimile transmission, provided an original is mailed the same day by
registered or certified mail, return receipt requested:

 

If to the Company:

 

Halcón Resources Corporation

 

 

1000 Louisiana, Suite 6700

 

 

Houston, Texas 77002

 

 

Attn: Vice President, Human Resources

 

 

Fax No. (832) 538-0220

 

 

 

If to the Executive:

 

Robert J. Anderson

 

 

3507 Blue Cypress Drive

 

 

Spring, Texas 77388

 

16.          Severability.  The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions of this Agreement shall not affect the validity and enforceability of
the other provisions.

 

17.          Dodd-Frank Act and Other Applicable Law Requirements.  The
Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging or other policy applicable to executives of the Company and its
Affiliates, as may be in effect from time to time, as approved by the Board or a
duly authorized committee thereof or as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) or other
applicable law, and (ii) that the terms and conditions of this Agreement shall
be deemed automatically amended as may be necessary from time to time to ensure
compliance by the Executive and this Agreement with such policies, the
Dodd-Frank Act, or other applicable law.

 

18.          Entire Agreement.  This Agreement contains the entire agreement and
understanding by and between the Company and the Executive with respect to the
employment of the Executive, and no representations, promises, agreements, or
understandings, written or oral, not contained herein shall be of any force or
effect.  No waiver of any provision of this Agreement shall be valid unless it
is in writing and signed by the party against whom the waiver is sought to be
enforced.  No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or any
other time.

 

19.          Modification.  No amendment, alteration or modification to any of
the provisions of this Agreement shall be valid unless made in writing and
signed by both parties.  Notwithstanding the previous sentence, the Company may
amend or modify this Agreement in its sole discretion at any time without the
further consent of the Executive in any manner necessary to comply with
applicable law and regulations, including without limitation the Dodd-Frank Act
and the regulations thereunder, or the listing or other requirements of any
stock exchange upon which the Company or an Affiliate is listed.

 

20.          Paragraph Headings.  The paragraph headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

21.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

 

22.          Release of Claims.  The Executive shall not be entitled to receive
the severance pay and benefits under paragraph 10(g)(3) and (4) or 10(h)(3) and
(4), as applicable, unless (a) the Executive executes and returns to the Company
a Release (as defined below) on or before the 50th day following the date of
termination or such shorter time as may be prescribed in the Release, (b) such
Release shall not have been timely revoked by the Executive and (c) the date of
termination constitutes a Separation from Service, and provided further,
however, that if the Executive violates his continuing obligations under
paragraph 5, 6, 7 or 8, the Executive shall not be entitled to receive such
severance pay or benefits and the Executive shall immediately repay to the
Company upon written demand any severance pay or benefits that already have been
paid to the Executive.  For purposes of this Agreement, “Release” means a waiver
and release of claims by the Executive in the form prescribed by the Company,
which form may include an agreement by the Executive not to disparage the
Company, its Affiliates, and other related persons or entities, but which form
shall not include a release and waiver of claims for (i) indemnification or for
coverage under officer and director liability policies, if applicable, (ii)
claims with respect to the reimbursement of business expenses or with respect to
benefits which are in each case to continue in effect after termination or
expiration of this Agreement in accordance with the terms of this Agreement,
(iii) claims he may have as a holder of options to acquire equity securities of
the Company (which shall be governed by the documents by which the Executive was
granted such options) and (iv) claims he may have as a stockholder of the
Company.

 

23.          Definition of “Affiliate”.  For purposes of this Agreement,
“Affiliate” means the Company and any other entity that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the day and year first above written.

 

“COMPANY”

 

“EXECUTIVE”

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Smiley

 

/s/ Robert J. Anderson

 

Stephen P. Smiley

 

Robert J. Anderson

 

Chairman of the Compensation Committee

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

N/A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

None.

 

--------------------------------------------------------------------------------

 